Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 203 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermilion et al (2013/0025225) in view of Ruan(2016/0017148) and Naidoo et al  (2015/0105494).
Per claims 1-3, Vermilion et al shows a roofing shingle comprising: a substrate; a polymer and wax modified asphalt coating on the substrate (par 97); wherein the polymer and modified asphalt coating comprises: a mixture 40-80wt% of a filler based on the total weight of the asphalt composition (par 44 line 11), asphalt; a polymer additive; a strip of nail zone reinforcement material (19 or 200) adhered directly to the polymer and wax modified asphalt coating; and roofing granules ( par 33, 35) on the polymer and modified asphalt coating; wherein a transverse adhesion of the strip of nail zone reinforcing material to the polymer and modified asphalt coating is greater than a transverse adhesion of an otherwise identical shingle having the same nail zone reinforcement material and a conventional oxidized asphalt without wax and without polymer additive.
Vermilion et al does not show the polymer and modified asphalt coating comprises, the non-filler portion comprising 85-99 wt.% asphalt, 1-13 wt.% polymer additive, and 1.6-3 wt.% wax, wherein the polymer and wax modified asphalt coating having a softening point in the range of 88 to 160 degree Celsius and a penetration at 25 Celsius of at least 15dmm.
 Ruan discloses the non-filler portion comprising 85-99 wt.% asphalt, 1-13 wt.% polymer additive ([par 34), and 1-6 wt.% wax ( low MW polyolefin in  an amount from 1 to about 6%, par 33 line 3) based on the total weight of the asphalt composition in order to avoid oil bleeding, softening point from about 87.8 to about 160degree C (par 8), with the penetration of greater than about 12dmm (par 8).
Naidoo et al (par 99) discloses the polymer and wax modified asphalt coating having a softening point in the range of 88 to 160 degree Celsius and a penetration at 25 Celsius of at least 15dmm.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Vermilion et al’s structure to show the polymer and modified asphalt coating comprises, the non-filler portion comprising 85-99 wt.% asphalt, 1-13 wt.% polymer additive, and 1.6-3 wt.% wax, wherein the polymer and wax modified asphalt coating having a softening point in the range of 88 to 160 degree Celsius and a penetration at 25 Celsius of at least 15dmm as taught by Ruan and Naidoo et al in order to avoid oil bleeding of the shingle.
Per claims 2-3, 5-6, 9, Vermillion et al further shows the transverse adhesion of the strip of nail zone reinforcing material to the polymer and modified asphalt coating is more than 5% greater than the transverse adhesion of the otherwise identical shingle (it is unclear what is included in otherwise identical shingle), wherein the strip of nail zone reinforcement material is a woven/non-woven polyester fabric (par 67), wherein the polymer additive is styrene-butadiene rubber (par 101).
Per claims 7-8, Vermillion et al as modified shows all the claimed limitations except for the wax is a Fischer-Tropsch wax.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Vermillion et al’s modified structures to show the wax being a Fischer-tropsch wax since it would have been an obvious matter of engineering design choice to choose any type of wax for providing a coating shingles as long as the wax provides the needed properties.
Per claim 203, Vermilion et al as modified by Naidoo et al further shows the penetration at 25 degree Celsius is in the range of 16 dmm to 22 dmm.
Claims 10-11, 13-18, 204 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermilion et al (2013/0025225) in view of Ruan (2016/0017148) and Naidoo et al (2015/0105494)
Vermilion et al  as modified as set forth above shows all the claimed limitations except for a transverse adhesion of the strip of nail zone reinforcing material to the polymer and wax modified asphalt coating is greater than 5lbf. 
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Vermilion et al’s structure to show a transverse adhesion of the strip of nail zone reinforcing material to the polymer and wax modified asphalt coating is greater than 5lbf since having the reinforcing material strength would ensure the shingles are strongly attach to its underlying structure.
Per claim 204, Vermilion et al as modified by Naidoo et al further shows the penetration at 25 degree Celsius is in the range of 16 dmm to 22 dmm.

Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive.
With respect to applicant stating Ruan not providing motivation to have the 1.6-3% wt% wax, examiner respectfully points out the followings.  Ruan in tables 4-5, explicitly states that an amount greater than 1.6% wt is desirable as they “improve the penetration, softening point, and stain index properties of the asphalt composition”.  The combination of Vermilion et al with Ruan’s teaching showing the claimed 1.6-3wt% wax, is thus encouraged.  With respect to table 2, the example only sets forth one possible composition to achieve a desired result.  It does not exclude the teachings of other combination.  Tables 4-5, explicitly states the improvements achieved by the different percentage weight, including the claimed percentage weight.  
Furthermore, there is nothing that would prevent one having ordinary skill in the art to apply the teachings in tables 4-5 of Ruan to improve upon the structure of Vermillion.  The combination of Vermillion with tables 4-5, “ “improve the penetration, softening point, and stain index properties of the asphalt composition”.  
The arguments are thus not persuasive and the rejections are thus maintained.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        
Phi Dieu Tran A

9/7/2022